Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.2 [Letterhead of] C R A V A T H , S W A I N E & M O O R E L L P [New York Office] [ ], 2010 Costamare Inc. Registration Statement on Form F-1 Ladies and Gentlemen: We have acted as special United States counsel for Costamare Inc., a Marshall Islands corporation (the Company), in connection with the filing of the registration statement on Form F-1 referenced above (the Registration Statement), filed with the Securities and Exchange Commission (the Commission) under the Securities Act of 1933, as amended (the Securities Act), with respect to the registration of 13,300,000 shares of common stock, par value $0.0001 per share of the Company (and associated preferred stock purchase rights (the Rights)), covering the offer and sale by the Company of up to 1,995,000 to the underwriters (the Underwriters) pursuant to the terms of the underwriting agreement (the Underwriting Agreement) to be executed by the Company and Morgan Stanley & Co.
